Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 10/21/2021. Claims 1-7 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see page 6, filed 10/21/2021, with respect to the claim interpretation under 35 U.S.C. §112(f) of claims 1-7 have been fully considered and are persuasive. The amendments to the claims has overcome the interpretation. The claim interpretation under 35 U.S.C. §112(f) of claims 1-7 has been withdrawn. However, a new claim interpretation under 35 U.S.C. §112(f) has been raised, and is detailed below.
Applicant's arguments, see pages 6-10, filed 10/21/2021, with respect to the claim rejections under 35 U.S.C. §102(a)(1) and 35 U.S.C. §103 have been fully considered but they are not persuasive. Applicant claims on pages 6-7 that Battisti does not teach “a controller of a robot, comprising at least one processor configured to process a signal from the operation input device, wherein the at least one processor is configured to control an inching operation for changing the position and the orientation of the robot by a predetermined minute amount to directly correspond to an operation of the moveable member, detect, based on an output from the operation input device, a magnitude of a force applied to the movable member when the movable member is operated, and determine whether the inching operation is performed based on the magnitude of the force with which the movable member is operated, wherein a level of the magnitude of the force is used to determine whether the inching operation is performed” in claim 1, and “A controller of a robot, comprising... at least one processor configured to process a signal from the operation input device...wherein...the at least one processor is configured to... control an inching operation for changing the position and the orientation of the robot by a predetermined minute amount to directly correspond to an operation of the movable member, store a predetermined setting direction in 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an operation input device” in claim 1, “a movable member” in claim 1, “an operation input device” in claim 3, “a movable member” in claim 3, “an operation input device” in claim 7, and “a movable member” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 includes the limitation “regardless of movement direction of the movable member” in line 21. The previous version of this claim stated “regardless of a type of operation of the movable part,” and made no mention of a movement direction of the movable member or part. As it was originally written, the operation of the movable part did not include any information about moving in a particular direction, and the specification also did not disclose this element. This makes the limitation “regardless of movement direction of the movable member” new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the language “regardless of movement direction of the movable member” in line 21. As it is written, it is unclear whether this means “regardless of all movement direction,” or “regardless of any movement direction.” This makes the claim indefinite, as it is unclear how the claim should be interpreted. The examiner is interpreting the claim to mean “regardless of any movement direction.” Likewise, claim 4, which depends from claim 3, is also indefinite by virtue of its dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Battisti US 20170028557 A1 (“Battisti”).
	Regarding Claim 1. Battisti teaches a controller of a robot, comprising:
	an operation input device including a movable member and enabling an operator to perform an operation of changing a position and an orientation of the robot; and 
	at least one processor configured to process a signal from the operation input device (Battisti teaches a robot control interface panel (electronic control unit) at numeral 42 of FIGS. 4A-4B, a user interface at numeral 41, a handheld navigation unit at 50, and at least one sensor at 80 [paragraph 44]. The robotic control system includes a microprocessor, memory, and other electronic components. The electronic control interface panel receives instructions for robot movement from the handheld control unit (operation device) and performs calculations that are delivered to the robot controller and result in control signals for movement of the robot [paragraph 47]. The handheld navigation unit provides movement signals based on the user's commanded movement for the robot. These movement signals from the handheld navigation unit 50 are then delivered to the robot control interface panel 42 (e.g., via the user interface 41). The movement signals from the handheld navigation unit are generally push force signals provided as a multi-axis vector that includes a linear movement component, a rotational component, and a speed component. A movement request from the handheld navigation unit may be processed after the robotic system determines the frame of reference for the handheld navigation unit [paragraph 88], so the processor processes signals from the operation device),
	wherein, the movable member is configured to perform a pushing operation, a pulling operation, and a tilting operation in a predetermined direction (Battisti teaches that the handheld navigation unit is moveable with respect to one or more one or more of a plurality of axes to indicate the movement of the robot [paragraph 15]. The robot itself includes a moveable member with a sensor configured to detect a status parameter of the moveable member and provide a sensor signal [paragraph 16]. The handheld navigation unit is moveable with respect to one or more of a plurality of axes to indicate a commanded movement for the moveable member. The handheld navigation unit is also configured to provide movement signals based on the commanded movement of the moveable member. The controller is configured to provide control signals for the robot based on the movement signals from the handheld navigation unit and the sensor signals from the sensor. Battisti teaches that hand guided robot navigation devices allow the user to directly steer the robot in a multitude of axis by directly pushing or pulling the robot in the desired direction [paragraph 11]. FIG. 9C shows that a yoke on the robot may be manipulated by the user by rotating the yoke about a pitch-axis, while FIG. 9D shows the yoke being turned around the yaw-axis, which means that the moveable part can perform a tilting action as well), and
	the at least one processor is configured to: 
	control an inching operation for changing the position and the orientation of the robot by a predetermined minute amount to directly correspond to an operation of the movable member (Battisti teaches that the robot controller can create a set of incremental movements for the robot such that the tool tip at numeral 21 of FIG. 2A can follow a straight line path [paragraph 7]. With each incremental movement of the robot, both joints 16a and 16b and both linkages 14a and 14b are moved in order to place the tool tip 21 at a new target location, so the robot position and orientation are changed during the incremental (inching) movement operation. Each time the robot moves a predetermined incremental amount (as defined by the system), the robot's frame of reference, distance and attitude from the point of interest on the remote tool shifts. Accordingly, each small move by the robot then requires a new re-calculation of the reference frame [paragraph 100]. A step button at numeral 96 is a toggle button that, when pressed, forces the user to move the knob at 52 of the handheld navigation unit at 50 for each desired incremental movement of the robot. When this step button at 96 is depressed the knob at 52 of the handheld navigation unit at 50 must be returned to the neutral position before the robot takes another incremental step in the desired direction), and
	detect, based on an output from the operation input device, a magnitude of a force applied to the movable member when the movable member is operated, and 
	determine whether the inching operation is performed based on the magnitude of the force with which the movable member is operated, wherein a level of the magnitude of the force is used to determine whether the inching operation is performed (Battisti teaches a button provided along the front surface that may serve as an enable button for the handheld navigation unit [paragraph 56]. In particular, the button at numeral 63 must be depressed by the user before the robotic navigation system will allow movement of the handheld navigation unit to control the robot. The button at 63 provides a safety feature that acts as a force detection unit configured to detect a magnitude of force with which the moveable part must be operated in order for any operations, including the inching operation, to be performed. In summary, a magnitude of force great enough to hold the button at 63 in the “enabled” position must be applied in order for the operation detection unit to output an enablement signal to the robotic navigation system).
	Regarding Claim 2. Battisti teaches the controller of the robot according to claim 1. 
	Battisti also teaches:
	wherein, 
	the at least one processor does not perform the inching operation when the level of the magnitude of the force with which the movable member is operated is less than a predetermined determination value, and performs the inching operation when the level of the magnitude of the force with which the movable member is operated is greater than the predetermined determination value (Battisti teaches a button provided along the front surface that may serve as an enable button for the handheld navigation unit [paragraph 56]. In particular, the button at numeral 63 must be depressed by the user before the robotic navigation system will allow movement of the handheld navigation unit to control the robot. The button at 63 provides a safety feature that acts as a force detection unit configured to detect a magnitude of force with which the moveable part must be operated in order for any operations, including the inching operation, to be performed. In summary, a magnitude of force great enough to hold the button at 63 in the “enabled” position must be applied in order for the operation detection unit to output an enablement signal to the robotic navigation system. The predetermined value is the amount of force needed to press enable button before the robotic navigation system will allow movement of the handheld navigation unit).
	Regarding Claim 3. Battisti teaches a controller of a robot, comprising:
	an operation input device including a movable member and enabling an operator to perform an operation of changing a position and an orientation of the robot; and 
	at least one processor configured to process a signal from the operation input device (Battisti teaches a robot control interface panel (electronic control unit) at numeral 42 of FIGS. 4A-4B, a user interface at numeral 41, a handheld navigation unit at 50, and at least one sensor at 80 [paragraph 44]. The robotic control system includes a microprocessor, memory, and other electronic components. The electronic control interface panel receives instructions for robot movement from the handheld control unit (operation device) and performs calculations that are delivered to the robot controller and result in control signals for movement of the robot [paragraph 47]. The handheld navigation unit provides movement signals based on the user's commanded movement for the robot. These movement signals from the handheld navigation unit 50 are then delivered to the robot control interface panel 42 (e.g., via the user interface 41). The movement signals from the handheld navigation unit are generally push force signals provided as a multi-axis vector that includes a linear movement component, a rotational component, and a speed component. A movement request from the handheld navigation unit may be processed after the robotic system determines the frame of reference for the handheld navigation unit [paragraph 88], so the processor processes signals from the operation device); and
	at least one storage (Battisti teaches that the robotic control system includes a memory [paragraph 44]); wherein,
	the movable member is configured to perform a pushing operation, a pulling operation, and a tilting operation in a predetermined direction (Battisti teaches that the handheld navigation unit is moveable with respect to one or more one or more of a plurality of axes to indicate the movement of the robot [paragraph 15]. The robot itself includes a moveable member with a sensor configured to detect a status parameter of the moveable member and provide a sensor signal [paragraph 16]. The handheld navigation unit is moveable with respect to one or more of a plurality of axes to indicate a commanded movement for the moveable member. The handheld navigation unit is also configured to provide movement signals based on the commanded movement of the moveable member. The controller is configured to provide control signals for the robot based on the movement signals from the handheld navigation unit and the sensor signals from the sensor. Battisti teaches that hand guided robot navigation devices allow the user to directly steer the robot in a multitude of axis by directly pushing or pulling the robot in the desired direction [paragraph 11]. FIG. 9C shows that a yoke on the robot may be manipulated by the user by rotating the yoke about a pitch-axis, while FIG. 9D shows the yoke being turned around the yaw-axis, which means that the moveable part can perform a tilting action as well), and
	the at least one processor is configured to control an inching operation for changing the position and the orientation of the robot by a predetermined minute amount to directly correspond to an operation of the movable member (Battisti teaches that the robot controller can create a set of incremental movements for the robot such that the tool tip at numeral 21 of FIG. 2A can follow a straight line path [paragraph 7]. With each incremental movement of the robot, both joints 16a and 16b and both linkages 14a and 14b are moved in order to place the tool tip 21 at a new target location, so the robot position and orientation are changed during the incremental (inching) movement operation. Each time the robot moves a predetermined incremental amount (as defined by the system), the robot's frame of reference, distance and attitude from the point of interest on the remote tool shifts. Accordingly, each small move by the robot then requires a new re-calculation of the reference frame [paragraph 100]. A step button at numeral 96 is a toggle button that, when pressed, forces the user to move the knob at 52 of the handheld navigation unit at 50 for each desired incremental movement of the robot. When this step button at 96 is depressed the knob at 52 of the handheld navigation unit at 50 must be returned to the neutral position before the robot takes another incremental step in the desired direction),
	store a predetermined setting direction in which a working tool attached to the robot moves as a set value in the at least one storage (Battisti teaches that the robotic control system includes a memory [paragraph 44]. In step 222 of FIG. 22, the robotic navigation system defines a status parameter that may be designed as being within any number of dimensions, including distances in different directions [paragraph 125]. In step 226, the method continues with the calculation of new coordinates for the robot [paragraph 127]. Once the new coordinates are calculated the control signals for these coordinates are sent to the robot controller, and the robot is moved to the new location. The sensor provides sensor signals that indicate a current status parameter for the robot [paragraph 128]. After receiving the sensor signal providing the status parameter, the method continues to step 230 where a determination is made whether the status parameter is within the target range. If the status parameter is within a target range in step 230 of FIG. 22, the method continues to step 232 and the new coordinates are stored as part of the desired path for the robot [paragraph 129]), and
	perform the inching operation so as to move the working tool in the setting direction of the set value when the movable member is operated, regardless of movement direction of the movable member (Battisti teaches that the robotic navigation system including a handheld navigation device and at least one sensor is configured to allow control of the robot by the user in any of various modes [paragraph 44]. These modes include a world coordinate mode, a tool coordinate mode, or a fixed/remote tool mode [paragraph 68]. This means that different modes/types of operations are possible for the robotic system, but regardless of the type of operation, the manual control unit can perform the inching operation previously mentioned so as to move the working tool in the setting direction also mentioned above when the movable part is operated).
	Regarding Claim 4. Battisti teaches the controller of the robot according to claim 3. 
	Battisti also teaches:
	wherein,
	the at least one storage a predetermined curved movement path along which the working tool moves (Battisti teaches that the motion of the tool tip can be along an arc shown at numeral 28 in FIG. 2B [paragraph 7]. The coordinates at the tip of the tool are the “tool coordinates,” so the robot controller may need to control movement of a straight line, arc, etc., not based on the wrist coordinates, but the tool coordinates. FIG. 22 then shows a flowchart showing a method of controlling a robotic navigation system to perform automatic cleanup of hand guided paths, and in step 232 coordinates of the path are stored in the robotic system’s memory unit), and
	the at least one processor performs the inching operation for changing the position and the orientation of the robot such that the working tool moves along the movement path (Battisti teaches that the robot controller can create a set of incremental movements for the robot such that the tool tip at numeral 21 of FIG. 2A can follow a straight line or an arced path [paragraph 7]. With each incremental movement of the robot, both joints 16a and 16b and both linkages 14a and 14b are moved in order to place the tool tip 21 at a new target location, so the robot position and orientation are changed during the incremental (inching) movement operation. Each time the robot moves a predetermined incremental amount (as defined by the system), the robot's frame of reference, distance and attitude from the point of interest on the remote tool shifts. Accordingly, each small move by the robot then requires a new re-calculation of the reference frame [paragraph 100]. A step button at numeral 96 is a toggle button that, when pressed, forces the user to move the knob at 52 of the handheld navigation unit at 50 for each desired incremental movement of the robot. When this step button at 96 is depressed the knob at 52 of the handheld navigation unit at 50 must be returned to the neutral position before the robot takes another incremental step in the desired direction).
	Regarding Claim 7. Battisti teaches a controller of a robot, comprising:
	an operation input device including a movable member and enabling an operator to perform an operation of changing a position and an orientation of the robot; and 
	at least one processor configured to process a signal from the operation input device (Battisti teaches a robot control interface panel (electronic control unit) at numeral 42 of FIGS. 4A-4B, a user interface at numeral 41, a handheld navigation unit at 50, and at least one sensor at 80 [paragraph 44]. The robotic control system includes a microprocessor, memory, and other electronic components. The electronic control interface panel receives instructions for robot movement from the handheld control unit (operation device) and performs calculations that are delivered to the robot controller and result in control signals for movement of the robot [paragraph 47]. The handheld navigation unit provides movement signals based on the user's commanded movement for the robot. These movement signals from the handheld navigation unit 50 are then delivered to the robot control interface panel 42 (e.g., via the user interface 41). The movement signals from the handheld navigation unit are generally push force signals provided as a multi-axis vector that includes a linear movement component, a rotational component, and a speed component. A movement request from the handheld navigation unit may be processed after the robotic system determines the frame of reference for the handheld navigation unit [paragraph 88], so the processor processes signals from the operation device), and 
	at least one storage (Battisti teaches that the robotic control system includes a memory [paragraph 44]); wherein,
	the movable member is configured to perform a pushing operation, a pulling operation, and a tilting operation in a predetermined direction (Battisti teaches that the handheld navigation unit is moveable with respect to one or more one or more of a plurality of axes to indicate the movement of the robot [paragraph 15]. The robot itself includes a moveable member with a sensor configured to detect a status parameter of the moveable member and provide a sensor signal [paragraph 16]. The handheld navigation unit is moveable with respect to one or more of a plurality of axes to indicate a commanded movement for the moveable member. The handheld navigation unit is also configured to provide movement signals based on the commanded movement of the moveable member. The controller is configured to provide control signals for the robot based on the movement signals from the handheld navigation unit and the sensor signals from the sensor. Battisti teaches that hand guided robot navigation devices allow the user to directly steer the robot in a multitude of axis by directly pushing or pulling the robot in the desired direction [paragraph 11]. FIG. 9C shows that a yoke on the robot may be manipulated by the user by rotating the yoke about a pitch-axis, while FIG. 9D shows the yoke being turned around the yaw-axis, which means that the moveable part can perform a tilting action as well), and
	the at least one processor is configured to:
	control an inching operation for changing the position and the orientation of the robot by a predetermined minute amount to directly correspond to an operation of the movable member (Battisti teaches that the robot controller can create a set of incremental movements for the robot such that the tool tip at numeral 21 of FIG. 2A can follow a straight line path [paragraph 7]. With each incremental movement of the robot, both joints 16a and 16b and both linkages 14a and 14b are moved in order to place the tool tip 21 at a new target location, so the robot position and orientation are changed during the incremental (inching) movement operation. Each time the robot moves a predetermined incremental amount (as defined by the system), the robot's frame of reference, distance and attitude from the point of interest on the remote tool shifts. Accordingly, each small move by the robot then requires a new re-calculation of the reference frame [paragraph 100]. A step button at numeral 96 is a toggle button that, when pressed, forces the user to move the knob at 52 of the handheld navigation unit at 50 for each desired incremental movement of the robot. When this step button at 96 is depressed the knob at 52 of the handheld navigation unit at 50 must be returned to the neutral position before the robot takes another incremental step in the desired direction),
	store, in the at least one storage, a predetermined curved movement path along which a working tool attached to the robot moves and a predetermined movement length along the movement path in a single inching operation (Battisti teaches that the motion of the tool tip can be along an arc shown at numeral 28 in FIG. 2B [paragraph 7]. The coordinates at the tip of the tool are the “tool coordinates,” so the robot controller may need to control movement of a straight line, arc, etc., not based on the wrist coordinates, but the tool coordinates. FIG. 22 then shows a flowchart showing a method of controlling a robotic navigation system to perform automatic cleanup of hand guided paths, and in step 232 coordinates of the path are stored in the robotic system’s memory unit), and
	perform the inching operation so as to move the working tool along the curved movement path by the movement length when the movable member is operated (Battisti teaches that the robotic navigation system including a handheld navigation device and at least one sensor is configured to allow control of the robot by the user in any of various modes [paragraph 44]. These modes include a world coordinate mode, a tool coordinate mode, or a fixed/remote tool mode [paragraph 68]. This means that different modes/types of operations are possible for the robotic system, but regardless of the type of operation, the manual control unit can perform the inching operation previously mentioned so as to move the working tool in the setting direction also mentioned above when the movable part is operated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Battisti US 20170028557 A1 (“Battisti”) as applied to claim 3 above, and further in view of Tsusaka US 20110015787 A1 (“Tsusaka”).
	Regarding Claim 5. Battisti teaches the controller of the robot according to claim 1.
	Battisti also teaches:
	wherein, 
	the controller is configured to switch between an operation mode for operating the robot and a setting mode for setting at least one of a movement amount and a movement direction of a working tool attached to the robot (Battisti teaches in FIG. 16 an arrangement illustrating a sub-mode for the remote tool mode. This is different from the modes shown in FIG. 15, where the tool actually does move (operation mode). In this mode, the user can feel as if he is actually moving the stationary remote tool, even though the tool is fixed in place. The tool coordinates can be updated/reassigned with each linear movement of the handheld navigation device, even while the tool is stationary [paragraph 105]).
	Battisti does not teach:
	the at least one processor sets, in the setting mode, at least one of the movement amount and the movement direction of the working tool to correspond to a number of times that the movable member is operated.
	However, Tsusaka teaches:
	the at least one processor sets, in the setting mode, at least one of the movement amount and the movement direction of the working tool to correspond to a number of times that the movable member is operated (Tsusaka teaches a control apparatus and control method for a robot. According to one aspect of the invention, a control apparatus for a robot arm is provided, wherein the assist correcting method relates to a correcting method in which, in a case where manipulation of the robot arm by the person is continuously carried out number of times in a range of from a lower limit threshold value or more to an upper limit threshold value or less as well as in a case where, with respect to one or more pieces of operation information of the position, orientation, velocity, and force, before and after the manipulation of the person, a difference between values of the one or more pieces of operation information before and after the manipulation is not less than a threshold value, corrects the operation information [paragraph 151], and in a case where a correction is required in response to the alternation condition set by the alternation condition setting unit, during the operation of the robot arm, the operation correcting unit corrects the operation information acquired by the operation information acquiring unit by using the force of the person detected by the force detection unit, and the correcting method which, in a case where manipulation by the person is continuously carried out number of times in the range of from the lower limit threshold value or more to the upper limit threshold value or less, as well as in a case where, with respect to one or more pieces of operation information of the position, orientation, velocity, and force, before and after the manipulation of the person, a difference between values of the one or more pieces of operation information before and after the manipulation is not less than the threshold value, carries out a correction on the operation information that has been changed [paragraph 152]. According to another aspect of the present invention, there is provided the control apparatus for a robot arm according to the previously-mentioned aspect, wherein the assist correcting method relates to a correcting method in which, in a case where manipulation by the person is continuously carried out number of times in a range of from the lower limit threshold value or more to the upper limit threshold value or less, as well as in a case where the positional information of the hand of the robot arm is changed from that before the manipulation of the person, with the number of times in which the changed positional information is out of a movable range of the robot arm being not less than a threshold value for use in the movable range, the operation correcting unit corrects the positional information so as to be located within the movable range of the robot arm [paragraph 153], which means that the movement amount and movement direction are set in part in response to the number of times that the movable part is operated).
	It would have been obvious to one of ordinary skill in the art at the time combine the invention of Battisti with the at least one processor sets, in the setting mode, at least one of the movement amount and the movement direction of the working tool to correspond to a number of times that the movable member is operated as taught by Tsusaka so that the robotic system can be set to perform an operation a number of times before moving to the next operation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Battisti US 20170028557 A1 (“Battisti”) as applied to claim 1 above, and further in view of Shibata US 20180099408 A1 (“Shibata”) and Davis US 20170021500 A1 (“Davis”).
	Regarding Claim 6. Battisti teaches the controller of the robot according to claim 1, 
	Battisti also teaches: 
	wherein, 
	the controller is configured to switch between an operation mode for operating the robot and a setting mode for setting at least one of a movement amount and a movement direction of a working tool attached to the robot (Battisti teaches in FIG. 16 an arrangement illustrating a sub-mode for the remote tool mode. This is different from the modes shown in FIG. 15, where the tool actually does move. In this mode, the user can feel as if he is actually moving the stationary remote tool, even though the tool is fixed in place. The tool coordinates can be updated/reassigned with each linear movement of the handheld navigation device, even while the tool is stationary [paragraph 105]), and
	the movable member is used to operate the robot (Battisti teaches a teach pendant which is typically a handheld control box that allow the user to program the robot [paragraph 10]. The teach pendant may also include other input/output devices, such as a joystick, navigation buttons, or an emergency stop, which means that the robot can be operated by the teach pendant. An example of a prior art teach pendant is shown in FIG. 23, and an example of Battisti’s handheld navigation device, which is meant to be an improvement on existing teach pendants, is shown in FIG. 4C, where it is clear that the handheld navigation device is movable, so a movable part is used to operate the robot).
	Balutis does not teach:
	The at least one processor measures an elapsed time after the movable member is operated. 
	However, Shibata teaches:
	The at least one processor measures an elapsed time after the movable member is operated (Shibata teaches an operation time measuring unit for a robotic system in which the time measuring unit measures the time from the start to the end of assembling, and a motion time, and a downtime of a person working with the robot and the robot at every operation [paragraph 66]). 
	It would have been obvious to one of ordinary skill in the art at the time combine the invention of Battisti with the at least one processor measures an elapsed time after the movable member is operated as taught by Shibata so as to allow the robotic system to measure the time elapsed after each operation. 
	Battisti also does not teach:
	in the setting mode, the at least one processor sets the movement direction based on a direction of a first time operation of the movable member, and sets the movement amount based on a time length of a second time operation of the movable member.
	However, Davis teaches:
	in the setting mode, the at least one processor sets the movement direction based on a direction of a first time operation of the movable member, and sets the movement amount based on a time length of a second time operation of the movable member (Davis teaches a method for determining a work offset in a robot, wherein the work offset describes a location and an angular orientation of a working plane of the work environment relative to a base plane of the robot [Claim 1]. The robot determines respective point locations of the one or more contacted points relative to a base plane on respective positions of the robot at respective times of contact; and determining the location and angular orientation of the working plane relative to the base plane relative to the base plane based on the determined respective point locations of the one or more contacted points [Claim 1]. After determining the work offset a first time, the method further comprises detecting a change in the base plane; and in response to the detected base plane change, determining the work offset a second time [Claim 6]. The method also comprises detecting a change in the working plane, and in response to the detected working plane change, determining the work offset a second time [Claim 7]).
	It would have been obvious to one of ordinary skill in the art at the time combine the invention of Battisti with in the setting mode, the at least one processor sets the movement direction based on a direction of a first time operation of the movable member, and sets the movement amount based on a time length of a second time operation of the movable member as taught by Davis so that the robotic system can set its movement direction and amount in response to a time requirement set by an operator.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664